Order granting motion for judgment reversed upon the law, with ten dollars costs and disbursements, and judgment entered thereon reversed, without costs, and motion denied, with ten dollars costs. Rule 107* is merely the substitution of a more simplified practice for the former grounds of demurrer provided by section 488 of the Code of Civil Procedure,† and has no broader or different meaning than that section as interpreted by the courts. The suit in equity in the Court of Chancery of New Jersey is not, therefore, another action pending between the same parties for the same cause. (Oneida County Bank v. Bonney, 101 N. Y. 173; Curlette v. Olds, 110 App. Div. 596.) Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur.

 See Rules Civ. Prac. rule 107.— [Rep.


 See, also, Code Civ. Proc. § 498.— [Rep.